Citation Nr: 1814774	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-16 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent disabling from June 29, 2007 to August, 29, 2008 and in excess of 50 percent disabling thereafter, for service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps from July 1967 to May 1970.  The Veteran was awarded the Vietnam Service Medal with two Bronze Stars and the Combat Action Ribbon, among other decorations, for this service

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2017, the Veteran testified before the undersigned Veteran's Law Judge (VLJ).  A copy of the hearing transcript has been associated with the Veteran's electronic claims file.

This matter was previously before the Board in October 2014 when it was remanded for additional development.  The requested actions have been completed by the AOJ with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board Remands is included in the Duties to Notify and Assist section below.

The record before the Board can reasonably be construed to include a request for a TDIU; however, the RO has yet developed this claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to TDIU is being REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's service-connected PTSD has caused severe functional impairment and is manifested by complaints of severe nightmares almost every night, irritability and episodes of anger, avoidance of friends, and strained family relations, without delusions or disorientation, throughout the appeal period.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, and no higher, for service-connected PTSD have been met for the entire appeal period.  38 U.S.C. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The Veteran's claim concerns the proper disability ratings to be assigned to his service-connected PTSD.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to these claims is needed under VCAA.

The record also reflects that all relevant treatment and examination records are in the claims folder.  Neither the Veteran nor his representative have identified any outstanding medical evidence. 

The Board concludes that there has been substantial compliance with the October 2014 remand directives regarding the claim for an increased rating for PTSD.  See Stegall v. West, 11 Vet. App. 268 (1998).  In compliance with the October 2014 remand, the Veteran's VA medical records were associated with the claims file and he was provided with a VA examination to determine the severity of the service-connected PTSD.

Finally, the Board notes that neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Rating Laws and Regulations

The Veteran contends that his symptoms meet the criteria for a higher rating for the service-connected PTSD.  Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321 (a), 4.1 (2011).

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD].  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will also be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The claimant bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107 (a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011), a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association.  38 C.F.R. § 4.130.

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Finally, in light of the Court's recent decision in Golden v. Shulkin, GAF scores were not used to assess the severity of the Veteran's PTSD throughout the appeal period.  Golden v. Shulkin, 2018 U.S. App. Vet. Claims LEXIS 202, (Vet. App. February 23, 2018).

Increased Rating for PTSD

The Veteran seeks disability ratings in excess of 30 percent from June 29, 2007 to August, 29, 2008 and in excess of 50 percent disabling, thereafter.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the Rating Schedule, the pending appeal as to that issue is not abrogated].  Resolving reasonable doubt in favor of the Veteran, the Board finds the PTSD symptoms more closely approximate the 70 percent disability rating for the entire appeal period.

In June 2007, the Veteran filed for service connection for PTSD.  In September 2007, the Veteran underwent a VA examination to determine the nature and etiology of any PTSD.  The Veteran reported poor sleep, frequent irritation with coworkers, and hypervigilance to noise.  The Veteran also reported nightmares, night sweats, intrusive thoughts, and feelings of nervousness and anxiousness.

On examination, the Veteran was adequately dressed and groomed with clear, coherent, and goal directed speech but poor eye contact.  The Veteran's thought process was linear, his short-term memory was somewhat impaired but long-term memory was within normal limits.  He denied suicidal and homicidal ideation and there was no evidence of perceptual disturbances.  The VA examiner diagnosed the Veteran with PTSD and indicated he was currently experiencing mild to moderate levels of impairment in social and occupational functioning as a result of it.

The AOJ granted service connection for PTSD and assigned a 30 percent rating, effective June 29, 2007.  In September 2008, the Veteran indicated his service-connected PTSD had increased in severity.

In a June 2008 MH suicide risk assessment, the Veteran denied any suicidal thoughts.  The Veteran also denied hopelessness and indicated he had good relationships with friends and family.

In September 2008, the Veteran underwent a VA examination to determine the severity of his PTSD.  The Veteran reported poor sleep with nightmares, intrusive thoughts, and hypervigilance difficulty with loud noises, constantly feeling on edge, and problems with anger.

On examination, the Veteran was alert and oriented to person, place, and time.  His thought process was linear with insight and his speech was fluent.  The Veteran's short and long term memories were intact, he denied current suicidal and homicidal ideation.  The VA examiner indicated that the Veteran was experiencing moderate to severe impairment in functioning related to his PTSD.

In October 2008, the AOJ increased the Veteran's PTSD to 50 percent disabling, effective the date of the August 2008 examination.  In a June 2009 letter, the Veteran indicated his service-connected PTSD had increased in severity.

In a May 2009 MH suicide risk assessment, the Veteran denied any suicidal thoughts.  The Veteran also denied hopelessness and indicated he had good relationships with friends and family.  VA treatment notes show the Veteran continued to receive mental health treatment.

In July 2009, the Veteran underwent a VA examination to determine the severity of his PTSD.  He reported losing his job due to cutbacks in October 2008, but noted that when he was working he was late about once every two weeks and missed a couple of days in the last year due to his PTSD.  The Veteran also reported drinking alcohol daily since losing his job.  The Veteran stated concentration and irritability problems caused issues at work and with someone he had been dating for two years.

The Veteran further reported two to three times per week he had intrusive thoughts and nightmares.  He reported emotional detachment from others and that he only slept about four hours.  He further reported skipping baths up to two days because he was depressed.

On examination, the Veteran's affect was constricted and he was tearful, though he was alert and oriented, his mood was depressed and his affect was constricted.  He was cooperative and his speech was at a regular rate.  He did not have auditory or visual hallucinations and denied current suicidal or homicidal ideations.  The Veteran reported he was physically aggressive with someone four month earlier; his memory was moderately impaired for recent events but intact for remote events.  The VA examiner indicated the Veteran was exhibiting moderate to considerable symptoms of PTSD.  

In an August 2009 rating decision, the AOJ continued the Veteran's 50 disabling rating for his PTSD.  In December 2009, the Veteran indicated his PTSD had increased in severity.

VA treatment records for 2008-2009 show the Veteran continued to seek regular treatment for PTSD and was prescribed multiple medications.  The Veteran continued to report difficulties sleeping and anger.

In April 2010, the Veteran underwent a VA examination to determine the severity of his service-connected PTSD.  The Veteran reported good relationships with family but that he had few friends.  He reported an emotional detachment and decreased interest in activities.  He reported sleeping between 2 and 4 hours per night with irritability and concentration problems.  The Veteran reported hypervigilance and an exaggerated startle response to noises with depression.  He reported neglecting bathing for two days at a time.

On examination, the Veteran was oriented and attentive with a dysphoric and constricted mood.  His thought process was logical and coherent.  The Veteran denied auditory of visual hallucinations.  He reported nightmares and denied any suicidal or homicidal ideations.  The VA examiner indicated the Veteran was exhibiting moderate to considerable symptoms of PTSD.

VA treatment records for 2009-2010 show the Veteran continued to seek regular treatment for PTSD and was prescribed multiple medications.  The Veteran continued to report difficulties sleeping and anger.

In September 2010, the RO continued the Veteran's PTSD evaluation at 50 percent.  In a February 2011 statement, the Veteran indicated his service-connected PTSD had worsened.

In March 2011, the Veteran underwent a VA examination to determine the severity of his service-connected PTSD.  The Veteran reported getting four to five hours of sleep per night with nightmare two to three times per week.  He reported intrusive thoughts three to four times per week, with flashbacks on occasion.  He further reported avoidance behaviors, with hypervigilance, an exaggerated startle response, and difficulties with crowds.  The Veteran reported limited socialization and only having one friend outside of family, but he had also been in a relationship for three or four years.  Finally, he reported he was able to take care of his hygiene and do basic cleaning and cooking.

The VA examiner noted the Veteran was alert to person, place, and time.  His thought process was linear, affect was agitated, speech was flat, and his memory was mildly impaired.  The Veteran denied suicidal or homicidal ideations and auditory or visual hallucinations.  The VA examiner diagnosed the Veteran with PTSD.  The VA examiner opined that the Veteran's PTSD level was moderate with moderate impairment of social and occupational functioning.

August 2011 VA treatment record show the Veteran was prescribed Citalopram Hyrobromide, Fluoxetine HCL, and Trazodone HCL, daily for depression, anxiety, and issues with sleep.  The VA treatment records also show the Veteran was treated for chronic PTSD and insomnia.

In an August 2011 rating decision, the RO denied the claim for an increased rating for PTSD.  The Veteran filed a notice of disagreement and this appeal followed.

In October 2011, the Veteran underwent an additional VA examination to determine the severity of his PTSD.  The Veteran endorsed a depressed mood, anxiety, panic attacks one or more time per week, chronic sleep impairment, mild memory loss, disturbances of motivation and, mood, and difficulties establishing and maintaining effective work and social relationships.

The VA examiner indicated the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  However, under the individual criteria for PTSD, the VA examiner indicated that the Veteran had recurrent and distressing recollections and dreams of his stressors.  The VA examiner further indicated the Veteran had markedly diminished interest or participation in significant activities with a feeling of detachment and estrangement from others.  Finally, the VA examiner indicated the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

In October 2013, the Veteran provided testimony before the Board regarding the severity of his service-connected PTSD.  The Veteran reported being in a bad mood, having an exaggerated startle response, panic attacks two to three times per week, and memory problems.  He further reported attending group meetings for his PTSD.  The Veteran also reported anger with occasional thoughts of self-harm, and avoidance of the news because of the emotional response it elicited.  He reported never seeing friends and that he did not like being around people.  The Veteran reported that when he was working, his PTSD would result in anger issues and he used to frequently get into fights with other employees.  Finally, the Veteran stated he only slept four to five hours per night, had frequent dreams, and would hear noises at night that caused him to awaken.

In October 2014, the Board remanded the claim.  Specifically, the Board ordered the AOJ to associate VA treatment records with the claims file and to provide the Veteran with a VA examination to determine the severity of his PTSD.

In January 2015, the Veteran underwent an additional VA examination to determine the severity of his service-connected PTSD.  The Veteran endorsed a depressed mood, anxiety, panic attacks one or more time per week, chronic sleep impairment, mild memory loss, disturbances of motivation and, mood, and difficulties establishing and maintaining effective work and social relationships.  The Veteran reported most of his problems were with isolation and withdraw, sleep disturbances, nightmares, and intrusive thoughts.

On examination, the Veteran was noted to be poorly dressed and groomed.  However, his thought process was linear with no evidence of a perceptual disorder. The VA examiner indicated the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  However, under the individual criteria for PTSD, the VA examiner indicated that the Veteran had recurrent, involuntary, and intrusive distressing memories of traumatic events.  The VA examiner also indicated the Veteran had intense or prolonged psychological distress with marked physiological reactions to internal or external cues that symbolized or resembled an aspect of the traumatic events.  The Veteran was noted to be in a persistent negative emotional state with feelings of detachment from other and a markedly diminished interest or participation in significant activities.  

In November 2017, the Veteran provided testimony in support of his claim.  The Veteran reported anger issues and that he kept to himself.  He further reported problems sleeping and fighting a lot.

The Board notes that VA treatment records throughout the appeal period are consistent with the symptomatology reported during the three VA examination conducted during the appeal period.  In April 2011, VA treating physicians increased the Veteran's medications for his PTSD and its residuals.  A July 2011 VA treatment note indicated that despite the increased medications, the Veteran  was still experiencing nightmares two to three times per week with arousal symptoms where he wakes up with sweats.  The Veteran endorsed hypervigilance and paranoia, with some irritability and intrusive memories.  The Veteran endorsed some hopelessness and a passive death wish but denied suicidal or homicidal ideation.

Analysis

For the following reasons, the Board finds that the Veteran's PTSD more closely approximated the 70 percent rating criteria for the entire appeal period.  Specifically, the evidence as outlined above reflect the Veteran consistently reported nightmares with sleep disturbances and a hypervigilance to loud noises over the years.  He also described irritability and angry outbursts, including some physical confrontations, as well as, isolation from others.  Accordingly, resolving all doubt in the Veteran's favor an increased 70 percent evaluation is warranted.

Evaluating the evidence in light of the rating criteria reflects that at no point throughout the appeal period did the lay or medical evidence demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Veteran underwent six VA examinations during the appeal period spanning over ten years.  At each examination, the Veteran was oriented to place and time with a logical and coherent thought process.  The January 2015 VA examiner noted the Veteran was poorly dressed and groomed but his thought process was still noted to be linear with no evidence of a perceptual disorder.  Throughout the appeal period, the Veteran denied and suicidal or homicidal ideations and denied any visual or auditory hallucinations.  While at times throughout the appeal period the Veteran was noted to have some short-term memory issues, he was always noted to be an accurate historian in the long term.

VA treatment notes throughout the eleven-year appeal period further support a finding that the Veteran's PTSD symptoms did not more closely approximate the 100 percent rating criteria.  The Veteran consistently denied hallucinations or psychoses and was never found to be at risk for any self-harm.  The Veteran did report sleep disturbances and irritability, which have also been noted on each VA examination.

At no point during the appeal period did the Veteran or any medical profession indicate the Veteran was a persistent danger of hurting himself or others.  Once during the appeal period the Veteran reported a passive death wish with no suicidal ideations.  See July 2011 VA Treatment Note.  Other times throughout the appeal period, the Veteran reported no suicidal ideations.  The Veteran has never endorsed homicidal ideations or the intent to hurt others.

Furthermore, considering the symptoms the Veteran has (sleep problems, irritability, nightmares, depressed mood, lack of motivation, etc.) the evidence does not reflect these symptoms are of such frequency or severity to more nearly approximate a finding of total occupational and social impairment.  Rather the record reflects that despite the Veteran's many symptoms, he a good relationship with his family, has a friend he sees regularly, and is able to care for himself.  Finally, examiners who considered the full record have also characterized the condition as moderate to considerable.

Therefore, the record supports a finding that the Veteran's PTSD symptoms most closely approximate a 70 percent rating.  Throughout the appeal period, the symptoms of his PTSD manifest with anger, intrusive thoughts, nightmares, depression, and social isolation, all symptoms contemplated by the 70 percent rating.  But at no point did the Veteran or medical evidence indicate his PTSD caused a total impairment of his abilities to function within his daily life including his family relationships and daily living.


ORDER

A 70 percent disability rating, but no higher for service-connected PTSD is granted for the entire appeal period.


REMAND

During the November 2017 Board hearing the Veteran testified that he last worked about 10 years ago and indicated that his PTSD symptoms, specifically his inability to get along with his boss and coworkers, was part of the reason he had to leave.

The Board notes that entitlement to a TDIU has not been developed or adjudicated by the AOJ. As the evidence of record is currently unclear regarding whether the Veteran is unable to work solely due to his service-connected disabilities, the Board finds that further development is warranted prior to adjudication by the Board.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should also be sent a VCAA notice letter for the TDIU component of his increased evaluation claim. This letter should notify the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the TDIU claim. The notice should also indicate what information or evidence should be provided by the Veteran and what information or evidence VA will attempt to obtain on the Veteran's behalf.

2. After the above development has been completed, the AOJ should schedule the Veteran for a VA examination to ascertain any functional impairment associated with the Veteran's service-connected disabilities, including any employment limitations that might result from these disabilities. 

A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


